DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0256456).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Lee et al., in annotated Fig. 12 and corresponding text, teach a semiconductor device comprising:
a first fin 20-1 extending from a substrate 10M/10;
a second fin 20-2 extending from the substrate 10M/10;
an epitaxial source/drain region 60 in the first fin 20-1 and the second fin 20-2, the epitaxial source/drain region 60 having a lower surface LS and an upper surface US, the upper surface US being a first substantially planar surface; and
an inter-layer dielectric (ILD) 85/80/65/50 encapsulating the epitaxial source/drain region 60, the ILD 85/80/65/50 having a first portion 85/80 and a second portion 65/50, the first portion 85/80 disposed over the epitaxial source/drain region 60, the second portion 65/50 disposed under the epitaxial source/drain region 60, the second portion 65/50 having a void region 65 ([0034]), the void region 65 exposing the lower surface LS of the epitaxial source/drain region 60.

	In re claims 2 and 9, Lee et al., in annotated Fig. 12 and corresponding text, teach further comprising a source/drain contact 100 extending through the first portion 85/80 of the ILD 85/80/65/50, the source/drain contact 100 contacting the upper surface of the epitaxial source/drain region 60.

    PNG
    media_image1.png
    349
    569
    media_image1.png
    Greyscale

   	In re claims 3 and 10, Lee et al., in annotated Fig. 12 and corresponding text, teach that an entirety of the upper surface of the epitaxial source/drain region 60 is covered by dielectric materials 85 and 80 ([0046]).

	In re claim 4, Lee et al., in annotated Fig. 12 and corresponding text, teach that the lower surface LS is a second substantially planar surface.

	In re claim 5, Lee et al., in annotated Fig. 12 and corresponding text, teach that the first substantially planar surface comprises a first planar portion A over the first fin 20-1 and a second planar portion B over the second fin 20-2.

	In re claim 8, Lee et al., in annotated Fig. 12 and corresponding text, teach a semiconductor device comprising:
a first fin 20-1 extending from a substrate 10M/10;
a second fin 20-2 extending from the substrate 10M/10;
an epitaxial source/drain region 60 in the first fin 20-1 and the second fin 20-2, the epitaxial source/drain region 60 having a lower surface and an upper surface, the upper surface having a first planar portion A over the first fin 20-1 and having a second planar portion B over the second fin 20-2; and
an inter-layer dielectric (ILD) 85/80/65/50 encapsulating the epitaxial source/drain region 60, the ILD 85/80/65/50 having a first portion 85/80 and a second portion 65/50, the first portion 85/80 disposed over the epitaxial source/drain region 60, the second portion 65/50 disposed under the epitaxial source/drain region 60, the second portion 65/50 having a void region 65, the void region 65 exposing the lower surface of the epitaxial source/drain region 60.

	In re claim 11, Lee et al., in annotated Fig. 12 and corresponding text, teach that the upper surface of the epitaxial source/drain region 60 is a substantially planar surface comprising the first planar portion A and the second planar portion B.

5.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0148797).
	In re claim 1, Kim et al., in annotated Figs. 29, 44 and corresponding text, teach a semiconductor device comprising:
a first fin 104-1 extending from a substrate 100;
a second fin 104-2 extending from the substrate 100;
an epitaxial source/drain region 204a/204b/204c in the first fin 104-1 and the second fin 104-2, the epitaxial source/drain region 204a/204b/204c having a lower surface and an upper surface, the upper surface being a first substantially planar surface SPS1 (Fig. 29); and
an inter-layer dielectric (ILD) 230/235/120 encapsulating the epitaxial source/drain region 204a/204b/204c, the ILD 230/235/120 having a first portion 230 and a second portion 120, the first portion 230 disposed over the epitaxial source/drain region 204a/204b/204c, the second portion 235/120 disposed under the epitaxial source/drain region 204a/204b/204c, the second portion 235/120 having a void region 235, the void region 235 exposing the lower surface of the epitaxial source/drain region 204a/204b/204c.


    PNG
    media_image2.png
    399
    613
    media_image2.png
    Greyscale

	In re claim 2, Kim et al., in annotated Fig. 44 and corresponding text, teach a source/drain contact 354 extending through the first portion of the ILD 230, the source/drain contact 354 contacting the upper surface of the epitaxial source/drain region 204a/204b/204c.
            
    PNG
    media_image3.png
    538
    581
    media_image3.png
    Greyscale
	
6.	Claim(s) 1, 2, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0352728 having foreign priority date of 4/14/2015).
	In re claim 1, Lee et al., in annotated Fig. 2 and corresponding text, teach a semiconductor device comprising:
a first fin 104a-1 extending from a substrate 100;
a second fin 104a-2 extending from the substrate 100;
an epitaxial source/drain region 122 in the first fin 104a-1 and the second fin 104a-2, the epitaxial source/drain region 122 having a lower surface and an upper surface, the upper surface being a first substantially planar surface PP1/PP2; and
an inter-layer layer dielectric (ILD) 128/V/102 encapsulating the epitaxial source/drain region 122, the ILD 128/V/102 having a first portion 128 and a second portion V/102, the first portion 128 disposed over the epitaxial source/drain region 122, the second portion V/102 disposed under the epitaxial source/drain region 122, the second portion V/102 having a void region V, the void region V exposing the lower surface of the epitaxial source/drain region 122.

    PNG
    media_image4.png
    589
    864
    media_image4.png
    Greyscale

	In re claims 2 and 9, Lee et al., in annotated Fig. 2 and corresponding text, teach a source/drain contact 146 extending through the first portion 128 of the ILD 128/V/102, the source/drain contact 146 contacting the upper surface of the epitaxial source/drain region 122.

	In re claim 5, Lee et al., in annotated Fig. 2 and corresponding text, teach that the first substantially planar surface PP1/PP2 comprises a first planar portion PP1 over the first fin 104a-1 and a second planar portion PP2 over the second fin 104a-2.

	In re claim 8, Lee et al., in annotated Fig. 2 and corresponding text, teach a semiconductor device comprising:
a first fin 104a-1 extending from a substrate 100;
a second fin 104a-2 extending from the substrate 100;
an epitaxial source/drain region 122 in the first fin 104a-1 and the second fin 104a-2, the epitaxial source/drain region 122 having a lower surface and an upper surface PP1/PP2, the upper surface PP1 having a first planar portion over the first fin 104a-1 and having a second planar portion PP2 over the second fin 104a-2; and
an inter-layer dielectric (ILD) 128/V/102 encapsulating the epitaxial source/drain region 122, the ILD having 128/V/102 a first portion 128 and a second portion V/102, the first portion 128 disposed over the epitaxial source/drain region 122, the second portion V/102 disposed under the epitaxial source/drain region 122, the second portion V/102 having a void region V, the void region V exposing the lower surface of the epitaxial source/drain region 122.

	In re claim 11, Lee et al., in annotated Fig. 2 and corresponding text, teach that the upper surface PP1/PP2 of the epitaxial source/drain region 122 is a substantially planar surface comprising the first planar portion PP1 and the second planar portion PP2.

	In re claim 12, Lee et al., in annotated Fig. 2 and corresponding text, teach that the upper surface PP1/PP2 of the epitaxial source/drain region 122 further has a faceted portion F between the first planar portion PP1 and the second planar portion PP2.

Allowable Subject Matter
7.	Claims 15-20 are allowed.
8.	Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0352728.  The improvement comprises: an isolation region disposed between the first fin and the second fin, the second portion of the ILD disposed between the isolation region and the epitaxial source/drain region, the void region separated from the isolation region (claims 6 and 13); the void region has a height, the void region is separated a distance from the isolation region, and a ratio between the height and the distance is between 0.5 and 2 (claims 7 and 14); and the second portion [of the ILD] disposed between the first epitaxial source/drain region and the isolation region, the void region being separated from the isolation region by the ILD (claim 15).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 31, 2022



/HSIEN MING LEE/